Ketcham, S.
Is a transfer tax to be imposed upon a transfer effected by the depositor in a savings bank of the decedent’s money in trust for a person named in the form of the account?
*424The deposition of the beneficiary of the account, uncontradicted, is that, many times previous to his death, the decedent stated to her that he had deposited such money in said account and that it belonged to her.
In Matter of Reed, 89 Misc. Rep. 632, Mr. Surrogate Ostrander says of a deposit upon which the comptroller claimed a transfer tax: “The deposit made in trust for Fred S. Olute by the deceased seems to fall within the rule of Matter of Totten, 179 N. Y. 112; Matter of Pierce, 132 App. Div. 469; Stockert v. Dry Dock Savings Institution, 155 id. 123; Hessen v. McKinley, Id. 496, where it was held that when notice of the trust form of the deposit was given to the beneficiary the trust became irrevocable. The transaction amounted to a gift inter vivos, the title passed at the time and the deposit was not taxable.”
In the case last cited, the fact, which does not appear in the opinion, was that, without delivery of the book representing the deposit, the decedent told the designated beneficiary that the deposit had been made in trust for her.
The decision of the learned surrogate is one which this court follows with great respect and confidence.
Appeal overruled.